DETAILED ACTION

Claims 1-16, 19, 21-27, 30 and 35-40 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because the abstract should be in a single page without title and figure.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, 19, 21-27, 30 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (Minimally Invasive and Robotic Surgery, 2001).


    PNG
    media_image1.png
    673
    655
    media_image1.png
    Greyscale
As per claim 1, Mack teaches a manipulation system (see Fig. on page 571, for the Surgeon) comprising: a manipulator arm configured to receive an end effector having a first moveable jaw (see Fig. on page 571, for the end effector/jaw); a transducer configured to provide effort information of the end effector (see Fig. on page 571, for the end effector); and a processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) configured to provide a command signal to effect a first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprising motion of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), and to provide an installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the end effector (see Fig. on page 571, for the end effector) using first effort information of the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move), the first effort information indicative of an effort for moving the first moveable jaw (see Fig. on page 571, for the end effector/jaw) via the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Mack into the intended end result, thereby improving the user-installable part installation detection techniques as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Mack teaches wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) is configured to provide a first fail state of the installation status (see Table on page 570, particularly the feedback function meets the above limitations) when the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) does not detect a first knee within the first effort information (the operation can be performed anywhere on the patient by design choice).

As per claim 3, Mack teaches wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) is configured to provide a second fail state of the installation status (see Table on page 570, particularly the feedback function meets the above limitations) when the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) does not detect a second knee within the first effort information (the operation can be performed anywhere on the patient by design choice).

As per claim 4, Mack teaches wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) is configured to receive an effort profile of a correctly installed end effector, and to compare one or more portions of the effort profile with one or more portions of the first effort information to provide the installation status (see Table on page 570, particularly the feedback function meets the above limitations).

As per claim 5, Mack teaches wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) is configured to determine a location of a transition associated with a first knee in the first effort information, to execute a comparison of the location (see page 571, col. 1, second par. wherein information gathering has been interpreted as comparing as well) with a corresponding location window (see Figure page 571, for the image which has shown the location window) of the effort profile, and to set the installation status using a result of the comparison (see Table on page 570, particularly the feedback function meets the above limitations).

As per claim 6, Mack teaches wherein the installation status (see Table on page 570, particularly the feedback function meets the above limitations) is set to a second fail state when the location of the transition associated with the first knee in the first effort information is outside the corresponding location window (see Figure page 571, for the image which has shown the location window).

As per claim 7, Mack teaches wherein the installation status (see Table on page 570, particularly the feedback function meets the above limitations) is set to a first pass state when the location of the transition associated with the first knee in the first effort information is within the corresponding location window (see Figure page 571, for the image which has shown the location window, and first second and Nth, pass have included by design choice).

As per claim 8, Mack teaches wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) is configured to provide a second command signal to effect a second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprising second motion of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), to obtain second effort information of the second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move), and to determine the location of the transition associated with the first knee using an average of the first effort information and the second effort information.

As per claim 9, Mack teaches wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) is configured to determine a second location of a transition associated with a second knee within the first effort information (the operation can be performed anywhere on the patient by design choice), to execute a second comparison of the second location (see page 571, col. 1, second par. wherein information gathering has been interpreted as comparing as well) with a corresponding second location window (see Figure page 571, for the image which has shown the location window) of the effort profile, and to set the installation status (see Table on page 570, particularly the feedback function meets the above limitations) further using a result of the second comparison (see page 571, col. 1, second par. wherein information gathering has been interpreted as comparing as well as noted above).

As per claim 10, Mack teaches wherein the installation status (see Table on page 570, particularly the feedback function meets the above limitations) is set to a third fail state if the second location of the transition associated with the second knee is outside the corresponding second location window (see Figure page 571, for the image which has shown the location window).

As per claim 11, Mack teaches wherein the installation status (see Table on page 570, particularly the feedback function meets the above limitations) is set to a first pass state when the second location of the transition (see Figure page 571, for the image which has shown the location window, and first second and Nth, pass have included by design choice) associated with the second knee is within the corresponding second location window (see Figure page 571, for the image which has shown the location window).

As per claim 12, Mack teaches wherein the one or more portions of the effort profile includes a corresponding first knee, the corresponding first knee indicative of a properly installed end effector during the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move).

As per claim 13, Mack teaches wherein the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprises an opening motion of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), and wherein the corresponding first knee corresponds to a hard travel limit on opening the first moveable jaw (see Fig. on page 571, for the end effector/jaw).

As per claim 14, Mack teaches wherein the corresponding first knee corresponds to an engagement of the first moveable jaw (see Fig. on page 571, for the end effector/jaw) with a properly installed cover during the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move).

As per claim 15, Mack teaches wherein the end effector includes a cover configured to electrically or thermally isolate a portion of the end effector (see Fig. on page 571, for the end effector) from a surrounding environment, and wherein the one or more portions of the effort profile includes a corresponding second knee, the corresponding second knee corresponding to engagement of the cover by the first moveable jaw (see Fig. on page 571, for the end effector/jaw) during the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move).

As per claim 16, Mack teaches wherein the corresponding first knee corresponds to a first amount of opening of the first moveable jaw (see Fig. on page 571, for the end effector/jaw) and the corresponding second knee corresponds to a second amount of opening of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), and wherein the second amount of opening is smaller than the first amount of opening (see Fig. on page 571, wherein having an opening greater than another one falls under design choice).

As per claim 19, Mack teaches wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) is configured to receive a second effort profile of an incorrectly installed end effector, and to compare one or more portions of the second effort profile with one or more portions of the first effort information to provide the installation status (see Table on page 570, particularly the feedback function meets the above limitations).

As per claim 21, Mack teaches wherein the end effector includes a cover configured to isolate a portion of the end effector (see Fig. on page 571, for the end effector) from a surrounding environment; and wherein the installation status (see Table on page 570, particularly the feedback function meets the above limitations) includes an installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the cover.

As per claim 22, Mack teaches wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) is further configured to provide a second command signal to effect a second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprising second motion of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), and to provide the installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the of the end effector (see Fig. on page 571, for the end effector) further using second effort information of the second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move).

As per claim 23, Mack teaches wherein the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprises opening of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), wherein the second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprises closing of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), and wherein the processor (see Table on pages 570-571, wherein it is known that the surgeon control contains processor to communicate the arms) further establishes a closed position of the first moveable jaw using the second effort information (see Fig. on page 571, for the end effector/jaw).

As per claim 24, Mack teaches wherein the end effector comprises a second moveable jaw (see Fig. on page 571, for the end effector/jaw), wherein the first effort information is further indicative of an effort for moving the second moveable jaw (see Fig. on page 571, for the end effector/jaw).

As per claim 25, Mack teaches a method comprising: moving a first moveable jaw (see Fig. on page 571, for the end effector/jaw) of an end effector coupled to a manipulator of a tele-manipulation system (see Fig. on page 571, for the Surgeon) during a first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move); receiving first effort information from a transducer, the first effort information associated with moving the first moveable jaw (see Fig. on page 571, for the end effector/jaw) during the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move); and providing an installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the end effector (see Fig. on page 571, for the end effector) using the first effort information of the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Mack into the intended end result, thereby improving the user-installable part installation detection techniques as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 26, Mack teaches wherein providing an installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the end effector (see Fig. on page 571, for the end effector) using the first effort information of the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) includes: detecting if the first effort information includes a first knee; and providing a first fail state of the installation status (see Table on page 570, particularly the feedback function meets the above limitations) in response to not detecting a first knee within the first effort information (the operation can be performed anywhere on the patient by design choice).

As per claim 27, Mack teaches wherein providing an installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the end effector (see Fig. on page 571, for the end effector) using the first effort information of the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) further includes: detecting if the first effort information includes a second knee; and providing a second fail state of the installation status (see Table on page 570, particularly the feedback function meets the above limitations) in response to not detecting a second knee within the first effort information (the operation can be performed anywhere on the patient by design choice).

As per claim 30, Mack teaches wherein the providing the installation status (see Table on page 570, particularly the feedback function meets the above limitations) includes: receiving an effort profile for a properly installed end effector; detecting a first knee in the first effort information; determining the first knee relative to a location of the first moveable jaw (see Fig. on page 571, for the end effector/jaw) during the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move); comparing the location to a location window (see Figure page 571, for the image which has shown the location window) of the effort profile; and displaying an installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the end effector (see Fig. on page 571, for the end effector) based on the comparing the location to the location window (see Figure page 571, for the image which has shown the location window) of the effort profile.

As per claim 35, Mack further comprising: providing a second command signal to effect a second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprising second motion of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), obtaining second effort information of the second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move), determining the location using an average of the first effort information and the second effort information.

As per claim 36, Mack teaches wherein the providing the installation status (see Table on page 570, particularly the feedback function meets the above limitations) further includes: determining a second location of a transition associated with a second knee within the first effort information (the operation can be performed anywhere on the patient by design choice), comparing the second location with a corresponding second location window (see Figure page 571, for the image which has shown the location window) of the effort profile, and displaying the installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the end effector (see Fig. on page 571, for the end effector) further based on the comparing the second location with the corresponding second location window (see Figure page 571, for the image which has shown the location window) of the effort profile.

As per claim 37, Mack further comprising: providing a second command signal to effect a second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprising second motion of the first moveable jaw (see Fig. on page 571, for the end effector/jaw); obtaining second effort information of the second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move); and providing the installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the of the end effector (see Fig. on page 571, for the end effector) further using the second effort information of the second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move).

As per claim 38, Mack teaches wherein the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprises opening of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), wherein the second test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprises closing of the first moveable jaw (see Fig. on page 571, for the end effector/jaw), and wherein the method further comprises: establishing a closed position of the first moveable jaw using the second effort information (see Fig. on page 571, for the end effector/jaw).

As per claim 39, Mack teaches a non-transitory, machine-readable medium, comprising instructions, which when performed by a machine, causes the machine to perform operations to: move a first moveable jaw (see Fig. on page 571, for the end effector/jaw) of an end effector during a first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move); receive first effort information from a transducer, the first effort information associated with moving the first moveable jaw (see Fig. on page 571, for the end effector/jaw) during the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move); and provide an installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the end effector (see Fig. on page 571, for the end effector) using the first effort information of the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Mack into the intended end result, thereby improving the user-installable part installation detection techniques as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 40, Mack teaches wherein the instructions that causes the machine to provide the installation status (see Table on page 570, particularly the feedback function meets the above limitations) of the end effector (see Fig. on page 571, for the end effector) using the first effort information of the first test move (see Figure page 571, for hand movements which translate to precise instrument Tip movements, which covers first and second test move) comprises instructions that cause the machine to: detect if the first effort information includes a first knee; and provide a first fail state of the installation status (see Table on page 570, particularly the feedback function meets the above limitations) in response to not detecting a first knee within the first effort information (the operation can be performed anywhere on the patient by design choice).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-7386365 is directed to “Telerobotic, telesurgical, and surgical robotic devices, systems, and methods selectively calibrate end effector jaws by bringing the jaw elements into engagement with each other. Commanded torque signals may bring the end effector elements into engagement while monitoring the resulting position of a drive system, optionally using a second derivative of the torque/position relationship so as to identify an end effector engagement position. Calibration can allow the end effector engagement position to correspond to a nominal closed position of an input handle by compensating for wear on the end effector, the end effector drive system, then manipulator, the manipulator drive system, the manipulator/end effector interfacing, and manufacturing tolerances.”;
US-7379790 is directed to “Robotic devices, systems, and methods for use in robotic surgery and other robotic applications, and/or medical instrument devices, systems, and methods includes both a reusable processor and a limited-use robotic tool or medical treatment probe. A memory the limited-use component includes machine readable code with data and/or programming instructions to be implemented by the processor. Programming of the processor can be updated by shipping of new data once downloaded by the processor from a component, subsequent components can take advantage of the updated processor without repeated downloading.”;
US-6999852 is directed to “A teleoperator system with telepresence is shown which includes right and left hand controllers (72R and 72L) for control of right and left manipulators (24R and 24L) through use of a servomechanism that includes computer (42). Cameras (46R and 46L) view workspace (30) from different angles for production of stereoscopic signal outputs at lines (48R and 48L). In response to the camera outputs a 3-dimensional top-to-bottom inverted image (30I) is produced which, is reflected by mirror (66) toward the eyes of operator (18). A virtual image (30V) is produced adjacent control arms (76R and 76L) which is viewed by operator (18) looking in the direction of the control arms. By locating the workspace image (30V) adjacent the control arms (76R and 76L) the operator is provided with a sense that end effectors (40R and 40L) carried by manipulator arms (34R and 34L) and control arms (76R and 76L) are substantially integral. This sense of connection between the control arms (76R and 76L) and end effectors (40R and 40L) provide the operator with the sensation of directly controlling the end effectors by hand. By locating visual display (246) adjacent control arms (244R and 244L) image (240I) of the workspace is directly viewable by the operator. (FIGS. 12 and 13.) Use of the teleoperator system for surgical procedures also is disclosed. (FIGS. 7 9 and FIG. 13.)”;
US-6728599 is directed to “A medical system that allows a medical device to be controlled by one of two input devices. The input devices may be consoles that contain handles and a screen. The medical devices may include robotic arms and instruments used to perform a medical procedure. The system may include an arbitrator that determines which console has priority to control one or more of the robotic arms/instruments.”;
US-11399909 is directed to “A LUS robotic surgical system is trainable by a surgeon to automatically move a LUS probe in a desired fashion upon command so that the surgeon does not have to do so manually during a minimally invasive surgical procedure. A sequence of 2D ultrasound image slices captured by the LUS probe according to stored instructions are processable into a 3D ultrasound computer model of an anatomic structure, which may be displayed as a 3D or 2D overlay to a camera view or in a PIP as selected by the surgeon or programmed to assist the surgeon in inspecting an anatomic structure for abnormalities. Virtual fixtures are definable so as to assist the surgeon in accurately guiding a tool to a target on the displayed ultrasound image.”;
Hamel et al., is directed to “Large scale multi-fingered end-effector teleoperation”;
Technology & Business, is directed to “Robotics Telesurgery”;

Tognarelli et al., is directed to “An Endoluminal Robotic Platform for Minimally Invasive Surgery”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B